Citation Nr: 9901993	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left leg, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from February to 
November 1945 and Regular Philippine Army service from 
November 1945 to May 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the August 1995 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to an 
increased rating for residuals of a gunshot wound to the left 
leg and denied entitlement to TDIU benefits.  

In a VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, the veteran reported that he had 
body pains and that he was losing eyesight and hearing 
due to his residuals of a gunshot wound to the left leg.  It 
appears that he is claiming service connection for these 
disorders secondary to his service-connected residuals of a 
gunshot wound to the left leg.  This matter is referred to 
the RO for clarification and development.  

The record shows that the veteran complains of left knee pain 
and that X-rays show degenerative arthritis of the left knee.  
It appears that the veteran believes that his left knee 
disorder is attributable to inservice gunshot wound to the 
left leg or to his service-connected residuals of a gunshot 
wound to the left leg.  Therefore, the issue of entitlement 
to service connection for a left knee disorder, on a direct 
basis and claimed as secondary to the service-connected 
residuals of a gunshot wound to the left leg, is referred to 
the RO for appropriate action.  

At the July 1998 Travel Board hearing, the veteran testified 
that his right leg was now affected because it was the leg 
most often used.  Hearing Transcript at 3.  The Board notes 
that it appears that the veteran may be seeking service 
connection for a right leg disability claimed as secondary to 
the service-connected residuals of a gunshot wound to the 
left leg.  This matter has not been addressed and is referred 
to the RO for appropriate action. 


REMAND

A review of the record reveals that the veteran incurred a 
through and through gunshot wound to his left leg in service.  
The current residuals of the service-connected gunshot wound 
to the left leg include healed fracture of the left fibular 
mid-shaft with calcification and retained metallic foreign 
bodies, muscle group XI; entry and exit wound scars; a left 
leg limp; limited left foot dorsal and plantar flexion; and 
complaints of left leg pain and weakness which affects his 
ability to walk.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Veterans Appeals (Court) has 
emphasized that all disabilities, including those arising out 
of a single disease entity, are to be rated separately as 
long as the symptomatology is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994). 

The veterans service-connected residuals of a gunshot wound 
to the left leg are currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5311 
(1998), for injury to muscle group XI.  The Board notes that 
this is the maximum rating allowed under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  

The veteran has entrance and exit wound scars from the 
gunshot wound to the left leg.  An August 1995 VA examiner 
noted that the scar on the posterior aspect of the left leg 
was depressed and tender.  A September 1997 VA examiner noted 
a depressed scar on the posterior portion of the middle third 
of the left leg and two scars on the anterior portion of the 
middle third of the left leg.  The veteran claimed that all 
of these scars were the result of his service-incurred 
gunshot wound and powder burns therefrom.  The September 1997 
VA examiner did not comment as to whether any of the scars 
were tender and painful on objective demonstration, poorly 
nourished with repeated ulceration, or caused limited left 
leg function.  Because of the additional evidence which has 
been submitted, the Board finds that another examination is 
necessary to determine the nature and severity of each scar 
that is a residual of the service-connected gunshot wound to 
the left leg.  Thereafter, the RO should determine whether 
separate ratings are warranted for each scar that is deemed 
to be a residual of the service-incurred gunshot wound to the 
left leg.  See Esteban; 38 C.F.R. §§ 4.14, 4.118, Diagnostic 
Codes 7803-7805 (1998).  

April and August 1995 and September 1997 VA X-rays show a 
healed fracture of the left mid-fibula with bony hypertrophy; 
healed fracture deformity, left fibula; and healed fracture, 
middle third of left fibula, calcification and few tiny 
retained metallic foreign bodies, muscle group XI.  In 
September 1967, H.A.M., Municipal Health Officer, reported 
that the veteran had osteomyelitis of the left leg.  The 
veteran has complained of limitation of motion of the left 
leg and pain on motion of the left leg.  The Board notes that 
the RO should determine whether a separate evaluation is 
warranted for limitation of motion of the left leg pursuant 
to 38 C.F.R. §§ 4.14, 4.71a, 5000, 5260, 5261 (1998); 
Esteban.  

The record includes August 1995 X-ray evidence of arthritis 
of the left ankle and medical evidence of limited 
dorsiflexion and plantar flexion.  A September 1997 VA 
examiner noted that there were ankle wounds which were hardly 
discernable.  The Board finds that it should be determined 
whether the left ankle arthritis or any other ankle wound 
is a residual of the service-connected gunshot wound to the 
left leg and, if so, the RO should determine whether a 
separate evaluation for limitation of motion of the left 
ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 
5271 (1998) or any other Diagnostic Code is warranted.  
Additionally, entitlement to a separate evaluation for a foot 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998) 
should be addressed.  

The conclusion of an April 1995 left leg X-ray report from 
V.L.D. Memorial Clinic and J.J.D., radiologist, included old 
fracture, fibular midshaft and degenerative changes, proximal 
tibia.  The Board finds that the RO should attempt to obtain 
the clinical records that are associated with this X-ray 
report.  Additionally, as these X-rays show degenerative 
changes of the tibia in addition to the old fracture of the 
fibular midshaft, the Board finds that a VA examination is 
warranted to determine whether there is impairment of the 
left tibia and whether any such defect of the left tibia is a 
residual of the service-incurred gunshot wound to the left 
leg.  Thereafter, the RO should determine whether a separate 
evaluation is warranted for impairment of the tibia and 
fibula under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

A March 1951 VA contract examiner reported that there was 
nerve injury consisting of hypoesthesia of the left leg from 
middle third level down the posterior aspect.  The pertinent 
impression was residuals of a gunshot wound to the left leg 
including hypoesthesia.  In July 1985, Dr. R.C.A.s diagnosis 
included nerve injury.  In a September 1997 letter from a Dr. 
P.B., it was noted that the veteran had numbness of both 
lower extremities which had been present off and on since 
1981.  Dr. P.B. indicated that his clinical records were not 
available.  A recent VA neurological examination has not been 
conducted and the recent VA examination reports do not 
address nerve injury, numbness, or hypoesthesia.  The Board 
finds that VA examination is necessary to determine whether 
the veteran currently has a left leg nerve disorder which is 
attributable to the inservice gunshot wound to the left leg.  

A muscle injury rating may not be combined with a peripheral 
nerve paralysis rating of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55 (1998).  Therefore, the RO should then determine 
whether a rating in excess of the 30 percent rating assigned 
for the muscle injury is warranted for any nerve damage 
attributable to the inservice gunshot wound to the left leg.  
See, e.g., 38 C.F.R. § 4.124a, Diagnostic Codes 8522-8525, 
8622-8625, 8722-8725 (1998).  

The Court has held that, when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, if 
the RO determines that a separate evaluation in addition to 
the 30 percent evaluation for muscle injury is warranted 
pursuant to a Diagnostic Code that provides for evaluations 
based solely upon limitation of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca must be considered.

The Board notes that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  See 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5165-5167 (1998).  

In his April 1995 claim for TDIU benefits and in a May 1997 
form authorizing the release of some of this information to 
the VA, the veteran reported that he was treated by Dr. 
B.G.R., Dr. C.M., Dr. A.S., Dr. J.J.D., and Dr. V.L.D.  It 
does not appear that the RO has attempted to obtain all of 
these records.  

The issue of entitlement to TDIU benefits is inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for residuals of the service-connected gunshot 
wound to the left lower leg.  Therefore, the Board finds that 
this issue must also be remanded.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for an 
increased evaluation for his service-
connected residuals of a gunshot wound to 
the left leg and for TDIU benefits.  The 
veteran should be asked to provide the 
names, addresses, and dates of treatment 
of all private treatment providers who 
treated him for his service-connected 
disability since 1994.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain all pertinent records 
not already obtained from any sources 
indicated, particularly the relevant 
records from the Manila, Philippines VA 
outpatient clinic  Dr. J.J.D., Dr. 
B.G.R., Dr. C.M., Dr. A.S., Dr. A.G.M., 
and Dr. V.L.D and the V.L.D. Memorial 
Clinic, including any April 1995 clinical 
records that are associated with the 
April 1995 left leg X-ray report.  

2.  The veteran should be afforded VA 
orthopedic, neurological, and muscle 
examinations to determine the current 
nature and severity of the service-
connected residuals of a gunshot wound to 
the left leg.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination, the receipt and review of 
which should be acknowledged by the 
examiner(s) in the examination reports.  
Any indicated tests and studies, to 
include X-ray studies, should be 
performed.  The veterans current 
complaints, and examination findings must 
be reported in detail by the examiner(s).  
The examiner(s) should identify all 
current disorders which are at least as 
likely as not related to the service-
incurred gunshot wound to the left leg.  

All scars which are residuals of the 
gunshot wound should be reported in 
detail, to include whether each scar (a) 
is poorly nourished with repeated 
ulceration; (b) is tender and painful on 
objective demonstration; and (c) limits 
function of the left leg.  

After review of the medical records, to 
include the April 1995 private 
physicians X-ray findings of 
degenerative changes of the proximal 
tibia and the August 1995 VA X-ray 
findings of degenerative arthritis of the 
left ankle, the orthopedic examiner 
should specifically state whether any 
impairment of the tibia and any arthritis 
of the left ankle is as likely as not 
related to the service-incurred gunshot 
wound to the left leg.  Range of motion 
of the left ankle and left leg should be 
reported.  The examiner should state 
whether ankle and leg pain is objectively 
demonstrated and, if so, whether there is 
any associated functional loss due to 
pain or fatigue, weakness, or impaired 
coordination.  

The neurological examiner should report 
whether there is any nerve paralysis, 
neuritis, or neuralgia as a result of the 
service-incurred gunshot wound of the 
left leg and, if so, the severity 
thereof.  

Following completion of these 
examinations, the examiners should 
specifically comment as to whether the 
veterans service-connected disabilities, 
in and of themselves, and without regard 
to the veterans age and other 
nonservice-connected disabilities, are 
sufficient to preclude his participation 
in all forms of substantially gainful 
employment.  Any opinions expressed must 
be accompanied by a complete rationale.  
Comprehensive reports which address the 
aforementioned should be provided and 
associated with the claims folder.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998)  Any additional 
necessary development should likewise be 
conducted. 

4.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include Esteban; DeLuca; 
38 C.F.R. § 3.321(b)(1), 4.14, 4.40, 
4.45, 4.55, 4.59, 4.68, 4.71a, 4.73, 
4.118, 4.124a, Diagnostic Codes 5000, 
5003, 5010, 5260-5262, 5271, 5284, 5311, 
7803-7805, 8522-8525, 8622-8625, 8722-
8725 (1998).  If the veterans claims 
remain in a denied status, he and his 
representative should be provided with a 
Supplemental Statement of the Case, which 
includes any additional pertinent law and 
regulations and a full discussion of 
action taken on the veterans claims, 
consistent with the Courts instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
